Opinion by
Mr. Justice Mitchell,
When this case was here before (Crombie v. Order of Solon, 157 Pa. 588) all that was decided was that, on the ease then before the court on bill and answer, the injunction and appointment of a receiver could not be sustained as matter of law, though they might have been, as in fact appears probable from subsequent events, for the best interests of the order itself, and of all the parties concerned. Subsequently to that decision the difficulties in the affairs of the order appear to have increased, and an assignment for the benefit of creditors was made to one of the present defendants. We have now before *227us two parties, each claiming to be the rightful officers and true governing body of the order. The master and the court below have found and decreed that the assignment was illegal and must be set aside, though the party which made and favors it are the true representatives of the order. The evidence is so conflicting, and the confusion and irregularities of the proceedings, under contested and disputed by-laws and regulations, so great, that it is impossible for any court to arrive at a conclusion with entire confidence. We are not without serious doubt whether we should, on original examination, have reached the same result as the master and the learned court below, but we are not able to say that they have fallen into error. In this position of affairs we think the suggestion of the learned court below is eminently wise and equitable, that the whole matter should remain substantially in statu quo until the session of the Supreme Lodge in May, when new officers should be regularly elected by the body which is acknowledged by both parties to be the rightful governing head of the order.
The decree will therefore be affirmed, but with a direction to the court below to make such further order, or modification of its decree, as will secure the integrity of the funds of the order until the new election.
Decree accordingly.